 

Exhibit 10.3

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), dated as of January 6, 2017, is by
and between Presidential Realty Corporation, a Delaware corporation (the
“Company”), and Signature Group Advisors, LLC, a Delaware limited liability
company (the “Advisor”).

 

WHEREAS, on December 16, 2016, Company and its newly formed operating
partnership, Presidential Realty Operating Partnership LP, for which it acts as
general partner, entered into the Interest Contribution Agreement (as the same
may be amended, the “Agreement”) with First Capital Real Estate Trust
Incorporated, First Capital Real Estate Operating Partnership, Township Nine
Owner, LLC, Capital Station Holdings, LLC, Capital Station Member, LLC, Capital
Station 65 LLC and Avalon Jubilee LLC (capitalized terms herein shall have the
meaning ascribed to the same in the Agreement); and

 

WHEREAS, the Company desires to pay to the Advisor certain fees and expenses in
connection with sourcing, negotiating and documenting the transactions
contemplated by the Agreement (collectively, the “Transaction”) and in
consideration for certain continued consulting services on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the parties hereto agree as follows:

 

1.          Engagement of Consultant; Duties. The Company hereby engages the
Advisor, and the Advisor agrees to be engaged, as a consultant on the terms and
conditions set forth below. The Advisor shall serve as an independent
contractor, on a non-exclusive basis, as a consultant to the Company and its
affiliates, performing such services as are mutually determined by the Company
from time to time.

 

2.          Term. The Advisor’s engagement hereunder shall commence effective on
the date hereof and shall continue until the expiration of the Consulting Period
(as defined below) and thereafter until such time as either party terminates
this Agreement by providing at least thirty (30) days’ prior written notice to
the other party. Upon any such termination, other than any Fees (as defined
below) due Advisor as of such termination date, neither party shall have any
further obligation to the other hereunder.

 

3.          Compensation.

 

(a)        Transaction Fee. In consideration for the services provided by the
Advisor to the Company in connection with sourcing, negotiating and documenting
the Transaction, the Company shall pay to the Advisor a one-time fee of
$1,000,000 (the “Transaction Fee”), which shall be contingent upon and shall
only be earned and payable upon the consummation of an offering of preferred
stock of the Company, or such other offering as may be determined by the Company
in its sole discretion, which results in at least $50 million of gross proceeds
to the Company.

 

 

 

 

(b)       Consulting Fee. The Advisor shall also be entitled to receive
additional compensation under this Agreement as set forth below (the “Consulting
Fee,” and together with the Transaction Fee, the “Fees”) for consulting services
rendered, as determined by the Company from time to time, over a period of four
(4) years from the date commencing upon the closing of the T9 Property (the
“Consulting Period”). During the Consulting Period, the Consulting Fee shall be
payable at a rate of $500,000 per annum, payable in arrears on each anniversary
of the commencement of the Consulting Period; provided, however, that no portion
of the Consulting Fee shall be earned or paid unless and until the net asset
value of the Company, as determined by its accountants, is at least
$200,000,000.

 

(c)        Payment. The Fees shall be payable, when due, in immediately
available funds by wire transfer to such account as the Advisor shall specify.

 

4.          Confidentiality. The Advisor shall not divulge to anyone, either
during or at any time after the termination of this Agreement, any information
constituting a trade secret or other confidential information acquired by it
concerning the Company, its affiliates or subsidiaries, except in the
performance of his duties hereunder, without the prior written consent of the
Company (“Confidential Information”). However, in the event Advisor is required
by law to disclose any Confidential Information, it shall first notify the
Company in order to allow the Company to obtain a judgment or order restraining
such disclosure. The Advisor acknowledges that any Confidential Information is
of great value to the Company, and upon the termination of its engagement
hereunder, the Advisor shall forthwith deliver to the Company all notebooks and
other data in its possession relating to the Company and its affiliates and
subsidiaries.

 

5.          Indemnification. The Company agrees, to the maximum extent permitted
by law, to defend and indemnify the Advisor, and its directors and officers,
against and hold them harmless from any and all claims, suits, loss, liability,
damage and expense (including reasonable attorney’s fees) asserted against
Advisor by anyone other than the Company for actions taken by the Advisor in the
exercise of good faith business judgment in furtherance of the performance of
its consulting duties hereunder.

 

6.          Miscellaneous.

 

(a)        No amendment or waiver of any provision of this Agreement, or consent
to any departure by either party hereto from any such provision, shall be
effective unless the same shall be in writing and signed by each of the parties
hereto. Any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

 2 

 

 

(a)        Any and all notices hereunder shall, in the absence of receipted hand
delivery, be deemed duly given when mailed, if the same shall be sent by
registered mail or certified, return receipt requested. Notices shall be
addressed to the parties at the following addresses:

 

If to the Advisor: Signature Group Advisors, LLC   _______________________  
_______________________   Attention:  Nickolas W. Jekogian, III       If to the
Company: Presidential Realty Corporation   1430 Broadway, Suite 503   New York,
New York 10018   Attention: Alexander Ludwig

 

(b)        This Agreement shall constitute the entire agreement between the
parties with respect to the subject matter hereof, and shall supersede all
previous oral and written (and all contemporaneous oral) negotiations,
commitments, agreements and understandings relating hereto.

 

(c)        THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THAT STATE. The Company and the Advisor hereto irrevocably and
unconditionally (i) agree that any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby may be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in the Borough of Manhattan, in the
City of New York (collectively, the “New York Courts”), (ii) waive, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such proceeding brought in any New
York Court, and any claim that any such action or proceeding brought in any New
York Court has been brought in an inconvenient forum and (iii) submit to the
exclusive jurisdiction of the New York Courts in any suit, action or proceeding.
The Company and the Advisor agree that a judgment in any suit, action or
proceeding brought in the New York Courts shall be conclusive and binding upon
it and may be enforced in any other courts to whose jurisdiction it is or may be
subject, by suit upon such judgment.

 

(d)        This Agreement shall inure to the benefit of, and be binding upon,
the Advisor, the Company, and their respective successors and permitted assigns.
None of the rights or obligations of the parties hereunder may be assigned by
either party without the prior written consent of the other party hereto.

 

 3 

 

 

(e)        This Agreement may be executed by one or more parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

(f)        The waiver by any party of any breach of this Agreement shall not
operate as or be construed to be a waiver by such party of any subsequent
breach. In addition, any failure of any party to bring a claim for any breach of
this Agreement shall not operate as or be construed to be a waiver by such party
of such breach.

 

(g)       Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-Signature Page Follows-

 

 4 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

  Signature Group Advisors, LLC       By: /s/ Nickolas W. Jekogian, III   Name:
Nickolas Jekogian   Title: CEO

 

  Presidential Realty Corporation         By: /s/ Alexander Ludwig   Name:
Alexander Ludwig   Title:    President

 



 5 

